Case: 1:19-cv-02277-CAB Doc #: 78 Filed: 08/31/21 1 of 7. PageID #: 2346




                                UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF OHIO
                                      EASTERN DIVISION



 JUSTIN KRENDL, Administrator of                      )        CASE NO. 1:19CV2277
 the Estate of Matthew Krendl,                        )
                     Plaintiff,                       )        SENIOR JUDGE
                                                      )        CHRISTOPHER A. BOYKO
                  vs.                                 )
                                                      )        OPINION AND ORDER
 INTERMARK TRANSPORT, et al.,                         )
                                                      )
                           Defendant.                 )


 CHRISTOPHER A. BOYKO, SR. J.:

         This matter comes before the Court upon the Motion (ECF DKT #51) of

 Plaintiff/Counterclaim Defendant Justin Krendl for Summary Judgment on Defendants’

 Counterclaims.1 For the following reasons, the Motion is denied.

                                   I. FACTUAL BACKGROUND

         Plaintiff Justin Krendl, as Administrator of the Estate of Matthew Krendl, sued

 Defendants Intermark Transport and Bogdan Adrian Petrisor, alleging Petrisor, while in the

 scope of his employment with the Intermark trucking company, failed to maintain an assured


 1

 Plaintiff moves only as to Defendant Intermark’s Counterclaim; but the Court will address Defendant Petrisor’s
 Counterclaim also, since it recites nearly identical allegations.
Case: 1:19-cv-02277-CAB Doc #: 78 Filed: 08/31/21 2 of 7. PageID #: 2347




 clear distance when he struck the rear of the vehicle being operated by Plaintiff’s decedent.

         On August 28, 2017, Matthew Krendl was operating a red 2001 Toyota 4Runner; and

 at 9:38 p.m., he stopped in the right-hand traveling lane of Interstate 71 South at mile marker

 205, an area of the highway with no streetlights. The Toyota 4Runner was owned by his

 girlfriend, Third-Party Defendant May Anne Doronila.

         Defendant Petrisor approached in the right lane on Interstate 71 South, operating a

 loaded semi tractor-trailer. The area was dark and the 4Runner had no lights on. Defendant

 Petrisor allegedly was unable to see the vehicle operated by Matthew Krendl until it was too

 late to slow down or avoid striking it.

         Matthew Krendl suffered fatal injuries. The Ohio State Highway Patrol investigation

 determined that Krendl was operating the vehicle with a suspended driver’s license.

 Toxicology results showed that Krendl’s blood alcohol concentration was over three times the

 legal limit.

         Plaintiff filed suit for Negligence and Wrongful Death in Medina County Common

 Pleas Court against Intermark and Petrisor. On September 30, 2019, the matter was removed

 to federal court on the basis of diversity. Both Intermark and Petrisor are citizens of Quebec,

 Canada.

         Defendant Intermark filed its original Answer on October 7, 2019. (ECF DKT #4).

 Defendant Petrisor filed his Answer, Counterclaim and Third-Party Complaint on November

 22, 2019. (ECF DKT #9). Defendant Intermark filed an Amended Answer, Counterclaim

 and Third-Party Complaint on March 11, 2020. (ECF DKT #23). Plaintiff answered

 Defendant Intermark’s Counterclaim on March 20, 2020. (ECF DKT #25).


                                               -2-
Case: 1:19-cv-02277-CAB Doc #: 78 Filed: 08/31/21 3 of 7. PageID #: 2348




        Both Defendants assert in their Answers the affirmative defense of a statutory set-off

 of damages. (ECF DKT #9 & #23). In addition, both Defendants have filed Counterclaims

 for Negligence. They allege that Plaintiff’s decedent, Matthew Krendl, was driving with a

 suspended license and stopped his vehicle in the right-hand travel lane of Interstate 71 South

 without any vehicle lights illuminated. Plaintiff decedent’s alleged negligence led to a motor

 vehicle collision on August 28, 2017. Defendant Intermark suffered damages to its tractor

 trailer, towing costs, impound fees and increased insurance premiums. Defendant Petrisor

 suffered lost wages, lost earning capacity and emotional trauma.

        Plaintiff moves for summary judgment, arguing Defendants’ Counterclaims are

 time-barred by Ohio Revised Code Section 2117.06(B) and (C) because the claims were not

 brought within six months of Matthew Krendl’s death.

        Defendants respond that their Counterclaims are not time-barred because they were

 properly brought as a defense to Plaintiff’s claims and are offered to reduce the Estate’s right

 to relief against them.

                               II. LAW AND ANALYSIS

 Standard of Review

        Summary judgment shall be granted only if “the movant shows that there is no

 genuine dispute as to any material fact and the movant is entitled to judgment as a matter of

 law.” See Fed.R.Civ.P. 56(a). The burden is on the moving party to conclusively show no

 genuine issue of material fact exists. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986);

 Lansing Dairy. Inc. v. Espy, 39 F.3d 1339, 1347 (6th Cir. 1994). The moving party must

 either point to “particular parts of materials in the record, including depositions, documents,


                                                -3-
Case: 1:19-cv-02277-CAB Doc #: 78 Filed: 08/31/21 4 of 7. PageID #: 2349




 electronically stored information, affidavits or declarations, stipulations, admissions,

 interrogatory answers, or other materials” or show “that the materials cited do not establish

 the absence or presence of a genuine dispute, or that an adverse party cannot produce

 admissible evidence to support the fact.” See Fed.R.Civ.P. 56(c)(1)(A), (B). A court

 considering a motion for summary judgment must view the facts and all inferences in the light

 most favorable to the nonmoving party. Matsushita Elec. Indus. Co. v. Zenith Radio Corp.,

 475 U.S. 574, 587 (1986). Once the movant presents evidence to meet its burden, the

 nonmoving party may not rest on its pleadings, but must come forward with some significant

 probative evidence to support its claim. Celotex, 477 U.S. at 324; Lansing Dairy, 39 F.3d at

 1347.

         This Court does not have the responsibility to search the record sua sponte for genuine

 issues of material fact. Betkerur v. Aultman Hospital Ass 'n., 78 F.3d 1079, 1087 (6th Cir.

 1996); Guarino v. Brookfield Township Trustees, 980 F.2d 399, 404-06 (6th Cir. 1992). The

 burden falls upon the nonmoving party to “designate specific facts or evidence in dispute,”

 Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249-50 (1986); and if the nonmoving party

 fails to make the necessary showing on an element upon which it has the burden of proof, the

 moving party is entitled to summary judgment. Celotex, 477 U.S. at 323.

         Whether summary judgment is appropriate depends upon “whether the evidence

 presents a sufficient disagreement to require submission to a jury or whether it is so one-sided

 that one party must prevail as a matter of law.” Amway Distributors Benefits Ass 'n v.

 Northfield Ins. Co., 323 F.3d 386, 390 (6th Cir. 2003) (quoting Anderson, 477 U.S. at

 251-52).


                                                -4-
Case: 1:19-cv-02277-CAB Doc #: 78 Filed: 08/31/21 5 of 7. PageID #: 2350




 Ohio Revised Code § 2117.06 - Presentation and Allowance of Creditors’ Claims

        R.C. § 2117.06 recites in pertinent part:

        (B) Except as provided in section 2117.061 of the Revised Code, all claims
        shall be presented within six months after the death of the decedent, whether or
        not the estate is released from administration or an executor or administrator is
        appointed during that six-month period. Every claim presented shall set forth
        the claimant's address.
        (C) Except as provided in section 2117.061 of the Revised Code, a claim that
        is not presented within six months after the death of the decedent shall be
        forever barred as to all parties, including, but not limited to, devisees, legatees,
        and distributees. No payment shall be made on the claim and no action shall be
        maintained on the claim, except as otherwise provided in sections 2117.37 to
        2117.42 of the Revised Code with reference to contingent claims.

        Both Defendant Intermark and Defendant Petrisor admit that they did not present their

 Negligence claims within the six-month timeframe of § 2117.06. They acknowledge that they

 had no intention of bringing affirmative claims against the Estate of Matthew Krendl until the

 instant lawsuit was filed against them.

        Defendants rely upon the case of Riley v. Montgomery, 11 Ohio St.3d 75, 463 N.E.2d

 1246 (1984). The Ohio Supreme Court in Riley declared:

        We hold that a claim which would be barred by the statute of limitations if
        brought in an action for affirmative relief is available as a defense or under the
        common-law theory of recoupment, when the claim of the defendant arises out
        of the same transaction as the plaintiff's claim for relief, and when it is offered
        to reduce the plaintiff's right to relief. Id. at 78.

        The Riley court further instructed that Defendants’ burden is to demonstrate, “through

 affidavits of competent witnesses with first-hand knowledge, the elements of their defense.”

 Id. at 79. Defendants contend that the negligence of Plaintiff’s decedent reduces the Estate’s

 right to relief under its Negligence and Wrongful Death Claims.

        The elements of a negligence claim are: “(1) the existence of a legal duty, (2) the


                                                -5-
Case: 1:19-cv-02277-CAB Doc #: 78 Filed: 08/31/21 6 of 7. PageID #: 2351




 defendant’s breach of that duty, and (3) injury that is the proximate cause of the defendant’s

 breach.” Wallace v. Ohio Dept. of Commerce, 773 N.E.2d 1018, 1025–26 (Ohio 2002).

 Defendants Intermark and Petrisor argue that Matthew Krendl had a duty to operate his

 vehicle safely and in accordance with all traffic laws. Instead, Matthew Krendl, who had no

 valid driver’s license, parked his vehicle in the travel lane of Interstate 71 without any

 headlights, taillights or hazard lights illuminated. His alleged breach of duty proximately

 caused injury to both Defendants.

           Among other evidentiary submissions, Defendants Intermark and Petrisor provide the

 deposition of Trooper Harold McCumbers, an Ohio State Highway Patrol Officer on the

 scene. (ECF DKT #59-2). Trooper McCumbers testifies that the accident occurred at 9:38

 p.m. on August 28, 2017. (ECF DKT #59-2 at 15). The atmosphere was dark and Interstate

 71 had no street lights illuminating that area. (Id. at 4). The vehicle operated by Matthew

 Krendl was stopped in the right-hand lane with the gearshift in “park” and without any lights.

 (Id. at 11, 13, 14). On that date, Matthew Krendl’s license was indefinitely suspended. (Id. at

 13-14).

           Upon consideration of the supporting evidence, and pursuant to the Ohio Supreme

 Court authority announced in Riley, the Court determines that the Counterclaims of

 Defendants Intermark and Petrisor may be maintained despite the time-bar of R.C. § 2117.06.

 However, Defendants’ Negligence Counterclaims are in the nature of set-off only and serve

 merely to reduce the Estate’s relief under the Complaint if successful.

                                   III. CONCLUSION

           Therefore, the Motion (ECF DKT #51) of Plaintiff/Counterclaim Defendant Justin


                                                -6-
Case: 1:19-cv-02277-CAB Doc #: 78 Filed: 08/31/21 7 of 7. PageID #: 2352




 Krendl for Summary Judgment on Defendants’ Counterclaims is denied.



        IT IS SO ORDERED.

        DATE: August 31, 2021


                                   s/Christopher A. Boyko
                                   CHRISTOPHER A. BOYKO
                                   Senior United States District Judge




                                           -7-
